Berry Petroleum Company News Contact: Berry Petroleum Company 5201 Truxtun Ave., Ste. 300 Bakersfield, CA 93309 1-661-616-3900 Contact: Todd Crabtree, Investor Relations Shawn Canaday Promoted to Vice Presidentof Berry Petroleum Bakersfield, Calif. (BUSINESS WIRE) – June 26, 2008 Berry Petroleum Company (NYSE:BRY) ("Company") today announced that Shawn M. Canaday, 32, has been promoted to vice president and controller effective immediately.Mr. Canaday will remain interim chief financial officer until such time as Mr. David D. Wolf assumes the roles of executive vice president and chief financial officer.Upon Mr.
